Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 1, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant initially pleaded guilty to the crime of robbery in the third degree and was sentenced to a jail term of six months and five years’ probation. He was directed to abstain from the use of drugs or alcohol as a condition of his probation. Defendant subsequently tested positive for the use of cocaine and was charged with violating his probation. He pleaded guilty to this charge and his probation was revoked. Defendant was resentenced to 1 1/3 to 4 years in prison. Defense counsel seeks to be relieved of further representing defendant on the basis that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.